Citation Nr: 1021713	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The Veteran perfected his appeal in this case by submitting a 
VA Form 9, Appeal to Board of Veterans' Appeals, in August 
2008.  He indicated that he wanted a Board hearing at that 
time; however, he listed the type of hearing as a video 
conference hearing.  

The RO wrote to him that same month to have him clarify the 
type of hearing that he desired, a Travel Board hearing held 
at the RO, or a video conference hearing.  In September 2008, 
the Veteran responded that he wanted a Travel Board hearing.  

The Veteran's case was certified on appeal to the Board on 
February 26, 2010.  On that same date, VA notified the 
Veteran of a scheduled video conference hearing.  The hearing 
was scheduled for April 16, 2010.  

The Veteran submitted a form that was received at the RO on 
April 12, 2010.  The Veteran declined the video conference 
hearing and stated that he wanted to have a Travel Board 
hearing.  In addition, the Veterans Law Judge that was 
scheduled to hold the April 16, 2010, hearing has annotated 
the notice letter that the Veteran desires a Travel Board 
hearing.  Thus, the Veteran's request for a Travel Board 
hearing must be addressed.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.  Notify the Veteran 
and his representative of the date, time, 
and location of the hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

